Exhibit 10.11

 

Specialists on Call, Inc.
2014 Equity Incentive Plan
(as amended February 20, 2019)

 

Adopted by the Board of Directors: January 21, 2014
Termination Date: January 21, 2024

 

1. General.

 

(a) Eligible Award Recipients. Employees, Directors and Consultants are eligible
to receive Awards.

 

(b) Available Awards. The Plan provides for the grant of the following types of
Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii)
Stock Appreciation Rights (iv) Restricted Stock Awards, (v) Restricted Stock
Unit Awards, and (vi) Other Awards.

 

(c) Purpose. The Plan, through the granting of Awards, is intended to help the
Company secure and retain the services of eligible award recipients, provide
incentives for such persons to exert maximum efforts for the success of the
Company and any Affiliate and provide a means by which the eligible recipients
may benefit from increases in value of the Common Stock.

 

2. Administration.

 

(a) Administration by Board. The Board will administer the Plan. The Board may
delegate administration of the Plan to a Committee or Committees, as provided in
Section 2(c).

 

(b) Powers of Board. The Board will have the power, subject to, and within the
limitations of, the express provisions of the Plan:

 

(i) To determine (A) who will be granted Awards; (B) when and how each Award
will be granted; (C) what type of Award will be granted; (D) the provisions of
each Award (which need not be identical), including when a person will be
permitted to exercise or otherwise receive cash or Common Stock under the Award;
(E) the number of shares of Common Stock subject to, or the cash value of, an
Award; and (F) the Fair Market Value applicable to an Award.

 

(ii) To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration of the
Plan and Awards. The Board, in the exercise of these powers, may correct any
defect, omission or inconsistency in the Plan or in any Award Agreement in a
manner and to the extent it will deem necessary or expedient to make the Plan or
Award fully effective.

 

(iii) To settle all controversies regarding the Plan and Awards granted under
it.

 

(iv) To accelerate, in whole or in part, the time at which an Award may be
exercised or vest (or at which cash or shares of Common Stock may be issued).

 

(v) To suspend or terminate the Plan at any time.

 

(vi) To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, by adopting amendments relating to Incentive
Stock Options and certain nonqualified deferred compensation under Section 409A
and/or to make the Plan or Awards granted under the Plan exempt from or
compliant therewith, subject to the limitations, if any, of applicable law.

 

 

 

 

(vii) To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of Section 422 of the Code regarding incentive stock options.

 

(viii) To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards, including, but not limited to, amendments
to provide terms more favorable to the Participant than previously provided in
the Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided however, that a Participant’s rights under
any Award will not be impaired by any such amendment unless the Company requests
the consent of the affected Participant, and such Participant consents in
writing. Notwithstanding the foregoing, (A) a Participant’s rights will not be
deemed to have been impaired by any such amendment if the Board, in its sole
discretion, determines that the amendment, taken as a whole, does not materially
impair the Participant’s rights, and (B) subject to the limitations of
applicable law, if any, the Board may amend the terms of any one or more Awards
without the affected Participant’s consent (1) to maintain the qualified status
of the Award as an Incentive Stock Option under Section 422 of the Code; (2) to
change the terms of an Incentive Stock Option, if such change results in
impairment of the Award solely because it impairs the qualified status of the
Award as an Incentive Stock Option under Section 422 of the Code; (3) to clarify
the manner of exemption from, or to bring the Award into compliance with Section
409A; (4) to correct clerical or typographical errors; or (5) to comply with
other applicable laws or listing requirements.

 

(ix) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.

 

(x) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States.

 

(xi) To effect, with the consent of any adversely affected Participant, (A) the
reduction of the exercise, purchase or strike price of any outstanding Award;
(B) the cancellation of any outstanding Award and the grant in substitution
therefor of a new (1) Option or SAR, (2) Restricted Stock Award, (3) Restricted
Stock Unit Award, (4) Other Award, (5) cash and/or (6) other valuable
consideration determined by the Board, in its sole discretion, with any such
substituted award (x) covering the same or a different number of shares of
Common Stock as the cancelled Award and (y) granted under the Plan or another
equity or compensatory plan of the Company; or (C) any other action that is
treated as a repricing under generally accepted accounting principles.

 

(c) Delegation to Committee. The Board may delegate some or all of the
administration of the Plan to a Committee or Committees. If administration of
the Plan is delegated to a Committee, the Committee will have, in connection
with the administration of the Plan, the powers theretofore possessed by the
Board that have been delegated to the Committee. Any delegation of
administrative powers will be reflected in resolutions, not inconsistent with
the provisions of the Plan, as may be adopted from time to time by the Board or
Committee (as applicable). The Board may retain the authority to concurrently
administer the Plan with the Committee and may, at any time, revest in the Board
some or all of the powers previously delegated.

 



2

 

 

(d) Delegation to an Officer. To the extent permitted by law, the Board may
delegate to one (1) or more Officers the authority to do one or both of the
following (i) designate Employees who are not Officers to be recipients of
Options and SARs (and, to the extent permitted by applicable law, other Awards)
and, to the extent permitted by applicable law, the terms of such Awards, and
(ii) determine the number of shares of Common Stock to be subject to such Awards
granted to such Employees. The Board resolutions regarding such delegation will
specify the total number of shares of Common Stock that may be subject to the
Awards granted by such Officer and that such Officer may not grant an Award to
himself or herself. Any such Awards will be granted on the form of Award
Agreement most recently approved for use by the Committee or the Board, unless
otherwise provided in the resolutions approving the delegation authority. Unless
permitted by applicable law, the Board may not delegate authority to an Officer
who is acting solely in the capacity of an Officer (and not also as a Director)
to determine the Fair Market Value pursuant to Section 13(u)(ii) below (that is,
in the absence of a compliant Section 409A valuation).

 

(e) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

 

3. Shares Subject to the Plan.

 

(a) Subject to Section 9(a) relating to Capitalization Adjustments, the
aggregate number of shares of Common Stock reserved under the Plan will be
22,798,185 shares (the “Share Reserve”), which is the sum of (i) the initial
share reserve of 760,000 shares of Common Stock as of January 21, 2014 (that is,
the Effective Date), (ii) an additional 18,477,474 shares of Common Stock added
in January 2016, (iii) an additional 620,711 shares of Common Stock added in
February 2019 and (iv) up to all of the 2,940,000 shares that were reserved
under the Company’s 2004 Stock Option and Incentive Plan (the “2004 Plan”) as of
the Effective Date, but only if, as and when those shares that were reserved
under the 2004 Plan would otherwise be available for grant (e.g., shares subject
to awards granted under the 2004 Plan that expire or terminate for any reason
prior to exercise or settlement, are forfeited because of the failure to vest in
those shares, or are otherwise reacquired or withheld to satisfy a tax
withholding obligation). For clarity, (x) if shares are fully and finally issued
in respect of awards granted under the 2004 Plan, those shares will not be
available for grant under this Plan, and (y) the Share Reserve is a limitation
on the number of shares of Common Stock that may be issued pursuant to the Plan.
Accordingly, the Share Reserve does not limit the granting of Awards except as
provided in Section 7(a).

 

(b) Reversion of Shares to the Share Reserve.

 

(i) If an Award or any portion thereof (A) expires or otherwise terminates
without all of the shares covered by such Award having been issued or (B) is
settled in cash (i.e., the Participant receives cash rather than stock), such
expiration, termination or settlement will not reduce (or otherwise offset) the
number of shares of Common Stock that may be available for issuance under the
Plan.

 

(ii) If any shares of Common Stock issued pursuant to an Award are forfeited
back to or repurchased by the Company because of the failure to meet a
contingency or condition required to vest such shares in the Participant, then
the shares that are forfeited or repurchased will revert to and again become
available for issuance under the Plan.

 

(iii) Any shares reacquired by the Company in satisfaction of tax withholding
obligations on an Award or as consideration for the exercise or purchase price
of an Award will again become available for issuance under the Plan.

 

(c) Incentive Stock Option Limit. Subject to Section 9(a) relating to
Capitalization Adjustments, the aggregate maximum number of shares of Common
Stock that may be issued pursuant to the exercise of Incentive Stock Options
will be equal to 22,798,185 shares (including shares previously issued under the
2004 Plan).

 

(d) Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

 

3

 

 

4. Eligibility.

 

(a) Eligibility for Specific Awards. Incentive Stock Options may be granted only
to employees of the Company, or a “parent corporation” or “subsidiary
corporation” thereof (as such terms are defined in Sections 424(e) and 424(f) of
the Code). Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants; provided, however, that Awards may not be
granted to Employees, Directors and Consultants who are providing Continuous
Service only to any “parent” of the Company, as such term is defined in Rule
405, unless (i) the stock underlying such Awards is treated as “service
recipient stock” under Section 409A (for example, because the Awards are granted
pursuant to a corporate transaction, such as a spin off transaction) or (ii) the
Company, in consultation with its legal counsel, has determined that such Awards
are otherwise exempt from or alternatively comply with the distribution
requirements of Section 409A.

 

(b) Ten Percent Stockholders. A Ten Percent Stockholder will not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value on the date of grant, and
the Option is not exercisable after the expiration of five (5) years from the
date of grant.

 

5. Provisions Relating to Options and Stock Appreciation Rights.

 

Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on the exercise of each type
of Option. If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The provisions of separate Options or SARs need not
be identical. However, each Award Agreement will conform to (through
incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:

 

(a) Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR will be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Award Agreement.

 

(b) Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise or strike price of each Option or SAR will be
not less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option or SAR on the date the Award is granted.
Notwithstanding the foregoing, an Option or SAR may be granted with an exercise
price (or strike price) lower than one hundred percent (100%) of the Fair Market
Value of the Common Stock subject to the Award if such Award is granted pursuant
to an assumption of or substitution for another option or stock appreciation
right pursuant to a Change in Control and in a manner consistent with the
provisions of Section 409A and, if applicable, Section 424(a) of the Code. Each
SAR will be denominated in shares of Common Stock equivalents.

 

(c) Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to use a particular method of
payment. The permitted methods of payment are as follows:

 

(i) by cash, check, bank draft, electronic funds, wire transfer, or money order
payable to the Company;

 

4

 

 

(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;

 

(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;

 

(iv) if an Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, the Company will accept a cash or other payment from the Participant to
the extent of any remaining balance of the aggregate exercise price not
satisfied by such reduction in the number of whole shares to be issued; shares
of Common Stock will no longer be subject to an Option and will not be
exercisable thereafter under such Option to the extent that (A) shares issuable
upon exercise are used to pay the exercise price pursuant to the “net exercise,”
(B) shares are delivered to the Participant as a result of such exercise, and
(C) shares are withheld to satisfy tax withholding obligations – and all of the
shares under each of (A) through (C) will be deemed to have been exercised and
issued, and, as applicable, reacquired by the Company;

 

(v) according to a deferred payment or similar arrangement with the Participant;
provided, however, that interest will compound at least annually and will be
charged at the minimum rate of interest necessary to avoid (A) the imputation of
interest income to the Company and compensation income to the Participant under
any applicable provisions of the Code, and (B) the classification of the Award
as a liability for financial accounting purposes; or

 

(vi) in any other form of legal consideration that may be acceptable to the
Board and specified in the applicable Award Agreement.

 

(d) Exercise and Payment of a SAR. To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
SAR. The appreciation distribution payable on the exercise of a SAR will be not
greater than an amount equal to the excess of (i) the aggregate Fair Market
Value (on the date of the exercise of the SAR) of a number of shares of Common
Stock equal to the number of Common Stock equivalents in which the Participant
is vested under such SAR, and with respect to which the Participant is
exercising the SAR on such date, over (ii) the strike price that will be
determined by the Board at the time of grant of the Stock Appreciation Right.
The appreciation distribution in respect to a Stock Appreciation Right may be
paid in Common Stock, in cash, in any combination of the two or in any other
form of consideration, as determined by the Board and contained in the Award
Agreement evidencing such SAR.

 

(e) Transferability of Options and SARs. The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
will determine. In the absence of such a determination by the Board to the
contrary, the following restrictions on the transferability of Options and SARs
will apply:

 

(i) Restrictions on Transfer. An Option or SAR will not be transferable except
by will or by the laws of descent and distribution (or pursuant to subsections
(ii) and (iii) below) and will be exercisable during the lifetime of the
Participant only by the Participant. The Board may permit transfer of the Option
or SAR in a manner that is not prohibited by applicable tax and securities laws.
Except as explicitly provided herein, neither an Option nor a SAR may be
transferred for consideration.

 

5

 

 

(ii) Domestic Relations Orders. Subject to the approval of the Board or a duly
authorized Officer, an Option or SAR may be transferred pursuant to the terms of
a domestic relations order, official marital settlement agreement or other
divorce or separation instrument as permitted by Treasury Regulation
1.421-l(b)(2). If an Option is an Incentive Stock Option, such Option may be
deemed to be a Nonstatutory Stock Option as a result of such transfer.

 

(iii) Beneficiary Designation. Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, on the death of the Participant, will thereafter be entitled
to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, the executor or administrator of the Participant’s estate will be
entitled to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. However, the Company may prohibit
designation of a beneficiary at any time, including due to any conclusion by the
Company that such designation would be inconsistent with the provisions of
applicable laws.

 

(f) Vesting Generally. The total number of shares of Common Stock subject to an
Option or SAR may vest and therefore become exercisable in periodic installments
that may or may not be equal. The Option or SAR may be subject to such other
terms and conditions on the time or times when it may or may not be exercised
(which may be based on the satisfaction of performance goals or other criteria)
as the Board may deem appropriate. The vesting provisions of individual Options
or SARs may vary. The provisions of this Section 5(f) are subject to any Option
or SAR provisions governing the minimum number of shares of Common Stock as to
which an Option or SAR may be exercised.

 

(g) Termination of Continuous Service. Except as otherwise provided below or in
the applicable Award Agreement or other agreement between the Participant and
the Company, if a Participant’s Continuous Service terminates (other than for
Cause and other than upon the Participant’s death or Disability), the
Participant may exercise his or her Option or SAR (to the extent that the
Participant was entitled to exercise such Award as of the date of termination of
Continuous Service) within the period of time ending on the earlier of (i) the
date three (3) months following the termination of the Participant’s Continuous
Service (or such longer or shorter period specified in the applicable Award
Agreement), and (ii) the expiration of the term of the Option or SAR as set
forth in the Award Agreement. If, after termination of Continuous Service, the
Participant does not exercise his or her Option or SAR within the applicable
time frame, the Option or SAR will terminate.

 

(h) Extension of Termination Date. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, if the exercise of an Option or SAR following the termination of the
Participant’s Continuous Service (other than for Cause and other than upon the
Participant’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option or SAR will terminate on
the earlier of (i) the expiration of a total period of three (3) months (that
need not be consecutive) after the termination of the Participant’s Continuous
Service during which the exercise of the Option or SAR would not be in violation
of such registration requirements, or (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Award Agreement.

 

(i) Disability of Participant. Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company, if a
Participant’s Continuous Service terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option or SAR (to the extent
that the Participant was entitled to exercise such Option or SAR as of the date
of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date that is twelve (12) months following such
termination of Continuous Service, and (ii) the expiration of the term of the
Option or SAR as set forth in the Award Agreement. If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
within the applicable time frame, the Option or SAR (as applicable) will
terminate.

 

6

 

 

(j) Death of Participant. Except as otherwise provided in the applicable Award
Agreement or other agreement between the Participant and the Company, if (i) a
Participant’s Continuous Service terminates as a result of the Participant’s
death, or (ii) the Participant dies within three (3) months after the
termination of the Participant’s Continuous Service (for a reason other than
death or Cause), then the Option or SAR may be exercised (to the extent the
Participant was entitled to exercise such Option or SAR as of the date of death)
by the Participant’s estate, by a person who acquired the right to exercise the
Option or SAR by bequest or inheritance or by a person designated to exercise
the Option or SAR upon the Participant’s death, but only within the period
ending on the earlier of (A) the date that is twelve (12) months following the
date of death, and (B) the expiration of the term of such Option or SAR as set
forth in the Award Agreement. If, after the Participant’s death, the Option or
SAR is not exercised within the applicable time frame, the Option or SAR will
terminate.

 

(k) Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Award Agreement or other individual written agreement between the
Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Option or SAR will terminate immediately
upon such Participant’s termination of Continuous Service, and the Participant
will be prohibited from exercising his or her Option or SAR from and after the
time of such termination of Continuous Service.

 

(l) Non-Exempt Employees. If an Option or SAR is granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, the Option or SAR will not be first exercisable for any shares of
Common Stock until at least six (6) months following the date of grant of the
Option or SAR (although the Award may vest prior to such date). The vested
portion of any Options and SARs may be exercised earlier than six (6) months
following the date of grant (i) if such non-exempt Employee dies or suffers a
Disability, (ii) upon a Change in Control or (iii) upon the Participant’s
retirement (as such term may be defined in the Participant’s Award Agreement in
another agreement between the Participant and the Company, or, if no such
definition, in accordance with the Company’s then current employment policies
and guidelines). The foregoing provision is intended to operate so that any
income derived by a non-exempt employee in connection with the exercise or
vesting of an Option or SAR will be exempt from his or her regular rate of pay
and expressly override any stated right to “early exercise” an Option or SAR as
contained in the applicable Award Agreement. To the extent permitted and/or
required for compliance with the Worker Economic Opportunity Act to ensure that
any income derived by a non-exempt employee in connection with the exercise,
vesting or issuance of any shares under any other Award will be exempt from the
employee’s regular rate of pay, the provisions of this Section 5(l) will apply
to all Awards and are hereby incorporated by reference into such Award
Agreements.

 

(m) Early Exercise. An Option may, but need not, include a provision whereby the
Participant may elect before the Participant’s Continuous Service terminates to
exercise the Option as to any part or all of the shares of Common Stock subject
to the Option prior to the full vesting of the Option, except as would be
inconsistent with Section 5(l). Subject to the repurchase limitation in Section
8(l), any unvested shares of Common Stock so purchased may be subject to a
repurchase option in favor of the Company or to any other restriction the Board
determines to be appropriate. Provided that the repurchase limitation in Section
8(l) is not violated, the Company shall not be required to exercise its
repurchase option until at least six (6) months (or such longer or shorter
period of time required to avoid classification of the Option as a liability for
financial accounting purposes) have elapsed following exercise of the Option
unless the Board otherwise specifically provides in the Option Agreement.

 

7

 

 

6. Provisions of Awards Other than Options and SARs.

 

(a) Restricted Stock Awards. Each Award Agreement will be in such form and will
contain such terms and conditions as the Board will deem appropriate. To the
extent consistent with the Company’s bylaws, at the Board’s election, shares of
Common Stock may be (i) held in book entry form subject to the Company’s
instructions until any restrictions relating to the Restricted Stock Award
lapse; or (ii) evidenced by a certificate, which certificate will be held in
such form and manner as determined by the Board. The terms and conditions of
Award Agreements may change from time to time, and the terms and conditions of
separate Award Agreements need not be identical. Each Award Agreement will
conform to (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

 

(i) Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft, electronic funds, wire transfer or money order
payable to the Company, (B) past services to the Company or an Affiliate, or (C)
any other form of legal consideration that may be acceptable to the Board, in
its sole discretion, and permissible under applicable law.

 

(ii) Vesting. Shares of Common Stock awarded under the Award Agreement may be
subject to forfeiture to the Company in accordance with a vesting schedule (also
referred to as a schedule for lapsing of the Company’s unvested share repurchase
rights) to be determined by the Board.

 

(iii) Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant that have not vested as of the date of termination of Continuous
Service under the terms of the Award Agreement.

 

(iv) Transferability. Rights to acquire shares of Common Stock under the Award
Agreement will be transferable by the Participant only upon such terms and
conditions as are set forth in the Award Agreement, as the Board will determine
in its sole discretion.

 

(v) Dividends. An Award Agreement may provide that any dividends paid on
Restricted Stock will be subject to the same vesting and forfeiture restrictions
as apply to the shares subject to the Restricted Stock Award to which they
relate.

 

(b) Restricted Stock Unit Awards. Each Award Agreement will be in such form and
will contain such terms and conditions as the Board deems appropriate. The terms
and conditions of Award Agreements may change from time to time, and the terms
and conditions of separate Award Agreements need not be identical. Each Award
Agreement will conform to (through incorporation of the provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:

 

(i) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.

 

(ii) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

 

(iii) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Award Agreement.

 

8

 

 

(iv) Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

 

(v) Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Award Agreement. At the sole discretion of the
Board, such dividend equivalents may be converted into additional shares of
Common Stock covered by the Restricted Stock Unit Award in such manner as
determined by the Board. Any additional shares covered by the Restricted Stock
Unit Award credited by reason of such dividend equivalents will be subject to
all of the same terms and conditions of the underlying Award Agreement to which
they relate.

 

(vi) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Award Agreement, such portion of the Restricted Stock
Unit Award that has not vested will be forfeited upon the Participant’s
termination of Continuous Service.

 

(c) Other Awards. Other forms of Awards valued in whole or in part by reference
to, or otherwise based on, Common Stock may be granted either alone or in
addition to Awards provided for under Section 5 and the preceding provisions of
this Section 6. Subject to the provisions of the Plan, the Board will have sole
and complete authority to determine the persons to whom and the time or times at
which such Other Awards will be granted, the number of shares of Common Stock
(or the cash equivalent thereof) to be granted pursuant to such Other Awards and
all other terms and conditions of such Other Awards.

 

7. Covenants of the Company.

 

(a) Availability of Shares. The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Awards.

 

(b) Compliance with Laws. The Company will use reasonable efforts to seek to
obtain from each regulatory commission or agency having jurisdiction over the
Plan such authority as may be required to grant Awards and to issue and sell
shares of Common Stock upon exercise of the Awards; provided,however, that this
undertaking will not require the Company to register under the Securities Act
the Plan, any Award or any Common Stock issued or issuable pursuant to any such
Award. If, after reasonable efforts and at a reasonable cost, the Company is
unable to obtain from any such regulatory commission or agency the authority
that counsel for the Company deems necessary for the lawful issuance and sale of
Common Stock under the Plan, the Company will be relieved from any liability for
failure to issue and sell Common Stock upon exercise of such Awards unless and
until such authority is obtained. A Participant will not be eligible for the
grant of an Award or the subsequent issuance of cash or Common Stock pursuant to
the Award if such grant or issuance would be in violation of any applicable law.

 

(c) No Obligation to Notify or Minimize Taxes. The Company will have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising such Award. Furthermore, the Company will have no duty or obligation
to warn or otherwise advise such holder of a pending termination or expiration
of an Award or a possible period in which the Award may not be exercised. The
Company has no duty or obligation to minimize the tax consequences of an Award
to the holder of such Award.

 

8. Miscellaneous.

 

(a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Awards will constitute general funds of the Company.

 

9

 

 

(b) Corporate Action Constituting Grant of Awards. Corporate action constituting
a grant by the Company of an Award to any Participant will be deemed completed
as of the date of such corporate action, unless otherwise determined by the
Board, regardless of when the instrument, certificate, or letter evidencing the
Award is communicated to, or actually received or accepted by, the Participant.
In the event that the corporate records (e.g., Board consents, resolutions or
minutes) documenting the corporate action constituting the grant contain terms
(e.g., exercise price, vesting schedule or number of shares) that are
inconsistent with those in the Award Agreement as a result of a clerical error
in the papering of the Award Agreement, the corporate records will control and
the Participant will have no legally binding right to the incorrect term in the
Award Agreement.

 

(c) Stockholder Rights. No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to such Award unless and until (i) such Participant has satisfied all
requirements for exercise of or the issuance of shares of Common Stock under,
the Award pursuant to its terms, if applicable, and (ii) the issuance of the
Common Stock subject to such Award has been entered into the books and records
of the Company.

 

(d) No Employment or Other Service Rights. Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or will affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or (iii)
the service of a Director pursuant to the bylaws of the Company or an Affiliate,
and any applicable provisions of the corporate law of the state in which the
Company or the Affiliate is incorporated, as the case may be.

 

(e) Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company and
any Affiliates is reduced (for example, and without limitation, if the
Participant is an Employee of the Company and the Employee has a change in
status from a full-time Employee to a part-time Employee) after the date of
grant of any Award to the Participant, the Board has the right in its sole
discretion (and without the need to seek or obtain the consent of the affected
Participant) to (i) make a corresponding reduction in the number of shares or
cash amount subject to any portion of such Award that is scheduled to vest or
become payable after the date of such change in time commitment, and (ii) in
lieu of or in combination with such a reduction, extend the vesting or payment
schedule applicable to such Award. In the event of any such reduction, the
Participant will have no right with respect to any portion of the Award that is
so reduced or extended.

 

(f) Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined at the time of grant) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by any
Participant during any calendar year (under all plans of the Company and any
Affiliates) exceeds $100,000 or such other limit established in the Code) or
otherwise does not comply with the rules governing Incentive Stock Options, the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) or otherwise do not comply with such rules will be
treated as Nonstatutory Stock Options, notwithstanding any contrary provision of
the applicable Option Agreement(s).

 



10

 

 

(g) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award; and (ii) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Common Stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, will be
inoperative if (A) the issuance of the shares upon the exercise or acquisition
of Common Stock under the Award has been registered under a then currently
effective registration statement under the Securities Act, or (B) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate to comply with applicable securities laws, including,
but not limited to, legends restricting the transfer of the Common Stock.

 

(h) Withholding Obligations. The Company may, in its sole discretion, satisfy
any federal, state or local tax or social insurance withholding obligation
relating to an Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) causing the Participant to tender a cash
payment; (ii) withholding shares of Common Stock from the shares of Common Stock
issued or otherwise issuable to the Participant in connection with the Award;
provided, however, that no shares of Common Stock are withheld with a value
exceeding the minimum amount of tax required to be withheld by law (or such
lesser amount as may be necessary to avoid classification of the Award as a
liability for financial accounting purposes); (iii) withholding cash from an
Award settled in cash; (iv) withholding payment from any amounts otherwise
payable to the Participant; or (v) by such other method as may be set forth in
the Award Agreement.

 

(i) Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov or any successor website thereto) or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).

 

(j) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A. Consistent with Section 409A, the Board may provide for
distributions while a Participant is still an employee or otherwise providing
services to the Company. The Board is authorized to make deferrals of Awards and
determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of Continuous Service, and implement such other terms and conditions consistent
with the provisions of the Plan and in accordance with applicable law.

 

(k) Compliance with Section 409A. Unless otherwise expressly provided for in an
Award Agreement, the Plan and Award Agreements will be interpreted to the
greatest extent possible in a manner that makes the Plan and the Awards granted
hereunder exempt from Section 409A, and, to the extent not so exempt, in
compliance with the requirements of Section 409A. The Plan and Award Agreements
will be interpreted in accordance with Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued or amended
after the Effective Date.

 

(l) Right of Repurchase. An Award may include a provision whereby the Company
may elect to repurchase all or any part of the shares of Common Stock acquired
by the Participant. The terms of any repurchase option shall be specified in the
Award Agreement. Unless otherwise determined by the Board and subject to
compliance with applicable laws, the repurchase price for vested shares of
Common Stock will be the Fair Market Value of the shares of Common Stock on the
date of repurchase and the repurchase price for unvested shares of Common Stock
will be the lower of (i) the Fair Market Value of the shares of Common Stock on
the date of repurchase or (ii) their original purchase price. The Company will
not exercise its repurchase option until at least six (6) months (or such longer
or shorter period of time necessary to avoid classification of the Award as a
liability for financial accounting purposes) have elapsed following delivery of
shares of Common Stock subject to the Award, unless otherwise specifically
provided by the Board. The Board reserves the right to assign the Company’s
right of repurchase.

 



11

 

 

(m) Right of First Refusal An Award may also include a provision whereby the
Company may elect to exercise a right of first refusal following receipt of
notice from the Participant of the intent to transfer all or any part of the
shares of Common Stock received under the Award. Except as expressly provided in
this paragraph or in the Award Agreement, such right of first refusal shall
otherwise comply with any applicable provisions of the bylaws of the Company.
The Board reserves the right to assign the Company’s right of first refusal.

 

(n) Compliance with Exemption from Registration. Unless otherwise determined by
the Board, during any period in which the Company does not have a class of its
securities registered under Section 12 of the Exchange Act and is not required
to file reports under Section 15(d) of the Exchange Act, Awards, the shares of
Common Stock issued under Awards may not be transferred until the Company is no
longer relying on the exemption provided by Rule 12h-1(f) promulgated under the
Exchange Act, except: (i) as permitted by Rule 701(c) promulgated under the
Securities Act, (ii) to a guardian upon the disability of the Participant, or
(iii) to an executor upon the death of the Participant (collectively, the
“Permitted Transferees”). In addition, the Board may permit transfers by the
Participant to the Company, and transfers in connection with a change in control
or other acquisition involving the Company. Any Permitted Transferees may not
further transfer the Awards. Except as otherwise expressly permitted in this
paragraph, Awards and shares of Common Stock issued under Awards are restricted
as to any pledge, hypothecation, or other transfer, including any short
position, any “put equivalent position” as defined by Rule 16a-1(h) promulgated
under the Exchange Act, or any “call equivalent position” as defined by Rule
16a-1(b) promulgated under the Exchange Act by the Participant if doing so would
require the Company to register a class of its securities under Section 12 of
the Exchange Act or to file reports under Section 15(d) of the Exchange Act. To
the extent required by law, including to maintain an exemption from registration
under Section 12 of the Exchange Act, the Company shall deliver to Participants
(whether by physical or electronic delivery or written notice of the
availability of the information on an internet site) the information required by
Rule 701(e)(3), (4), and (5) promulgated under the Securities Act every six (6)
months, including financial statements that are not more than one hundred eighty
(180) days old; provided, however, that the Company may condition the delivery
of such information upon the Participant’s agreement to maintain its
confidentiality.

 

(o) Non U.S. Participants. To facilitate the making of any grant or combination
of grants under this Plan, the Board may provide for such special terms or
procedures for awards to Participants who are foreign nationals or who are
employed by the Company or any Affiliate outside of the United States of America
or who provide services to the Company under an agreement with a foreign nation
or agency, as the Board may consider necessary or appropriate to accommodate
differences in local law, tax policy, custom securities or exchange control
laws. Moreover, the Board may approve such supplements to or amendments of this
Plan (including without limitation, sub-plans) as it may consider necessary or
appropriate for such purposes, without thereby affecting the terms of this Plan
as in effect for any other purpose, and the Secretary or other appropriate
officer of the Company may certify any such document as having been approved and
adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, will include any provisions that are
inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders of the Company.

 

12

 

 

9. Adjustments upon Changes in Common Stock; Other Corporate Events.

 

(a) Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan as the Share Reserve, (ii) the
class(es) and maximum number of securities that may be issued pursuant to the
exercise of Incentive Stock Options pursuant to Section 3(c), and (iii) the
class(es) and number of securities and price per share subject to outstanding
Awards. The Board will make such adjustments, and its determination will be
final, binding and conclusive.

 

(b) Dissolution or Liquidation. Except as otherwise provided in the Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Awards (other than Awards consisting of vested and outstanding
shares of Common Stock not subject to a forfeiture condition or the Company’s
right of repurchase) will terminate immediately prior to the completion of such
dissolution or liquidation, and the shares of Common Stock subject to the
Company’s repurchase rights or subject to a forfeiture condition may be
repurchased or reacquired by the Company notwithstanding the fact that the
holder of such Award is providing Continuous Service, provided, however, that
the Board may, in its sole discretion, cause some or all Awards to become fully
vested, exercisable and/or no longer subject to repurchase or forfeiture (to the
extent such Awards have not previously expired or terminated) before the
dissolution or liquidation is completed but contingent on its completion.

 

(c) Change in Control. The following provisions will apply to Awards in the
event of a Change in Control unless otherwise provided in the instrument
evidencing the Award or any other written agreement between the Company or any
Affiliate and the Participant or unless otherwise expressly provided by the
Board at the time of grant of an Award. In the event of a Change in Control, and
notwithstanding any other provision of the Plan, the Board may take one or more
of the following actions with respect to Awards, contingent upon the closing or
completion of the Change in Control:

 

(i) arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Award or to substitute a similar stock award for the Award (including, but not
limited to, an award to acquire the same consideration paid to the stockholders
of the Company pursuant to the Change in Control);

 

(ii) arrange for the assignment of any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to the Award to the
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company);

 

(iii) accelerate the vesting, in whole or in part, of the Award (and, if
applicable, the time at which the Award may be exercised) to a date prior to the
effective time of such Change in Control as the Board determines (or, if the
Board does not determine such a date, to the date that is five (5) days prior to
the effective date of the Change in Control), with such Award terminating if not
exercised (if applicable) immediately prior to the effective time of the Change
in Control;

 

(iv) arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Award;

 

(v) cancel or arrange for the cancellation of the Award, to the extent not
vested or not exercised prior to the effective time of the Change in Control, in
exchange for such cash consideration, if any, as the Board, in its sole
discretion, may consider appropriate; and

 

(vi) make a payment, in such form as may be determined by the Board equal to the
excess, if any, of (A) the value of the property the Participant would have
received upon the exercise of the Award immediately prior to the effective time
of the Change in Control, over (B) any exercise price payable by such holder in
connection with such exercise, in consideration for the termination of such
Award at or immediately prior to the closing. For clarity, this payment may be
zero if the fair market value of the property is equal to or less than the
exercise price.

 

13

 

 

The Board need not take the same action or actions with respect to all Awards or
portions thereof or with respect to all Participants. The Board may take
different actions with respect to the vested and unvested portions of an Award.
Only to the extent permitted under Code Section 409A, the Board may provide that
payments under this provision may be delayed to the same extent that payment of
consideration to the holders of the Company’s Common Stock in connection with
the Change in Control is delayed as a result of escrows, earn outs, holdbacks or
other contingencies. An Award may be subject to additional acceleration of
vesting and exercisability in connection with a Change in Control as may be
provided in the Award Agreement for such Award or as may be provided in any
other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration will
occur.

 

10. Term, Termination and Suspension of the Plan.

 

The Board may suspend or terminate the Plan at any time. This Plan will
terminate, and no Incentive Stock Option will be granted after January 21, 2024,
that is, the tenth (10th) anniversary of the Effective Date. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.
Suspension or termination of the Plan will not materially impair rights and
obligations under any Award granted while the Plan is in effect except with the
written consent of the affected Participant or as otherwise permitted in the
Plan.

 

11. Effective Date of the Plan.

This Plan became effective on January 21, 2014 – that is, the Effective Date.
12. Choice of Law.

 

The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

13. Definitions. As used in the Plan, the following definitions will apply to
the capitalized terms indicated below:

 

(a) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405. The Board
will have the authority to determine the time or times at which “parent” or
“subsidiary” status is determined within the foregoing definition.

 

(b) “Award” means (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
(iii) Stock Appreciation Rights (iv) Restricted Stock Awards, (v) Restricted
Stock Unit Awards, and (vi) Other Awards.

 

(c) “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.

 

(d) “Board” means the Board of Directors of the Company.

 

(e) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or any similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.

 

14

 

 

(f) “Cause” will have the meaning ascribed to such term in any written agreement
between the Participant and the Company defining such term as applicable to an
Award and, in the absence of such agreement, such terms means, with respect to a
Participant, the occurrence of any of the following events: (i) such
Participant’s commission of any felony, (ii) such Participant’s commission of a
crime involving fraud, dishonesty or moral turpitude under the laws of the
United States or any state thereof that is reasonably likely to result in
material adverse effects on the Company or commission of any “bad actor” action
under Rule 506(d) of the Securities Act; (iii) such Participant’s intentional,
material violation of any corporate policy, or any contract or agreement between
the Participant and the Company or of any statutory duty owed to the Company;
(iv) such Participant’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets; or (v) such Participant’s gross
misconduct that is reasonably likely to result in adverse effects on the
Company. The determination that a termination of the Participant’s Continuous
Service is either for Cause or without Cause will be made by the Board, in its
sole discretion. Any determination by the Board that the Continuous Service of a
Participant was terminated with or without Cause for the purposes of outstanding
Awards held by such Participant will have no effect upon any determination of
the rights or obligations of the Company or such Participant for any other
purpose.

 

(g) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

 

(i) Any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control will not be deemed to occur (A) on account of the
acquisition of securities of the Company directly from the Company or its
authorized underwriter or broker, (B) on account of the acquisition of
securities of the Company by an investor, any affiliate thereof or any other
Exchange Act Person that acquires the Company’s securities in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities, or (C)
solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided,
however, that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of voting securities by the Company,
and after such share acquisition, the Subject Person becomes the Owner of any
additional voting securities that, assuming the repurchase or other acquisition
had not occurred, increases the percentage of the then outstanding voting
securities Owned by the Subject Person over the designated percentage threshold,
then a Change in Control will be deemed to occur;

 

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction; or

 

(iii) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition.

 

15

 

 

Notwithstanding the foregoing definition or any other provision of this Plan,
(A) the term Change in Control will not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company, and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between the Company or any Affiliate
and the Participant will supersede the foregoing definition with respect to
Awards subject to such agreement. To the extent necessary for compliance with
Code Section 409A, no transaction will be a Change in Control unless it is also
a change in the ownership or effective control of the Company, or in the
ownership of a substantial portion of the Company’s assets, as provided in
Section 409A(a)(2)(A)(v) of the Code and Treasury Regulations Section
1.409A-3(i)(5).

 

(h) “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

 

(i) “Committee” means a committee of one (1) or more Directors to whom authority
has been delegated by the Board in accordance with Section 2(c).

 

(j) “Common Stock” means the common stock of the Company.

 

(k) “Company” means Specialists on Call, Inc., a Delaware corporation.

 

(l) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services, in either case,
only if such person satisfies the requirements to be a consultant for purposes
of Rule 701.

 

(m) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service. If the Entity for which a Participant is
rendering services ceases to qualify as an Affiliate, as determined by the
Board, in its sole discretion, such Participant’s Continuous Service will be
considered to have terminated on the date such Entity ceases to qualify as an
Affiliate. To the extent permitted by law, the Board or the chief executive
officer of the Company, in that party’s sole discretion, may determine whether
Continuous Service will be considered interrupted in the case of (i) any leave
of absence approved by the Board or chief executive officer of the Company,
including sick leave, military leave or any other personal leave, or (ii)
transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, a leave of absence will be treated as Continuous
Service for purposes of vesting in an Award only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.

 

(n) “Director” means a member of the Board.

 

(o) “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

 

16

 

 

(p) “Effective Date” means the effective date of this Plan, which is the earlier
of (i) the date that this Plan is first approved by the Company’s stockholders
and (ii) the date this Plan is adopted by the Board.

 

(q) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
will not cause a Director to be considered an “Employee” for purposes of the
Plan.

 

(r) “Entity” means a corporation, partnership, limited liability company or
other entity.

 

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(t) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary, (ii)
any employee benefit plan of the Company or any Subsidiary or any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Subsidiary, (iii) an underwriter temporarily holding securities pursuant
to an offering of such securities, (iv) an Entity Owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their Ownership of stock of the Company; or (v) any natural person, Entity or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act) that,
as of the date of determination, is the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities.

 

(u) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise determined by the Board, the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable, or, if there is no closing sales
price for the Common Stock on the date of determination, then the Fair Market
Value will be the closing selling price on the last preceding date for which
such quotation exists.

 

(ii) In the absence of such markets for the Common Stock, the Fair Market Value
will be determined by the Board in good faith and in a manner that complies with
Sections 409A and 422 of the Code.

 

(v) “Good Reason” will have the meaning ascribed to such term in any written
agreement between the Participant and the Company defining such term as
applicable to an Award and, in the absence of such agreement, such terms means,
with respect to a Participant, the Participant’s resignation from all positions
he or she then-holds with the Company following: (i) a reduction in the
Participant’s base salary of more than 10%, which is a material reduction in
base salary or (ii) the required relocation of Participant’s primary work
location to a facility that increases his or her one-way commute by more than 40
miles, which is a material adverse change in geographic location, but, in either
case, only if (x) Participant provides written notice to the Company’s Chief
Executive Officer within 30 days following such event identifying the nature of
the event, (y) the Company fails to cure such event within 30 days following
receipt of such written notice, and (z) Participant’s resignation is effective
not later than 30 days thereafter.

 

(w) “Incentive Stock Option” means an option granted under the Plan that is
intended to be, and that qualifies as, an “incentive stock option” within the
meaning of Section 422 of the Code.

 

17

 

 

(x) “Nonstatutory Stock Option” means any option granted under the Plan that
does not qualify as an Incentive Stock Option.

 

(y) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.

 

(z) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.

 

(aa) “Other Award” means an award based in whole or in part by reference to the
Common Stock which is granted pursuant to the terms and conditions of Section
6(c).

 

(bb) “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

 

(cc) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Award.

 

(dd) “Plan” means this Specialists on Call, Inc. 2014 Equity Incentive Plan.

 

(ee) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).

 

(ff) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

(gg) “Rule 405” means Rule 405 promulgated under the Securities Act. (hh) “Rule
701” means Rule 701 promulgated under the Securities Act.

 

(ii) “Section 409A” means Section 409A of the Code and the regulations and other
guidance thereunder and any state law of similar effect.

 

(jj) “Securities Act” means the Securities Act of 1933, as amended.

 

(kk) “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

 

(ll) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation will have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).

 

(mm) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.

 

(nn) “Treasury Regulations” means the final or temporary regulations that have
been issued by the U.S. Department of Treasury pursuant to its authority under
the Code, and any successor regulations.

 

18

 

 

Specialists on Call, Inc.
Option Agreement

 

Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Option
Agreement (this “Option Agreement”), Specialists on Call, Inc. (the “Company”)
has granted you an option (the “Option”) under its 2014 Equity Incentive Plan
(the “Plan”) to purchase the number of shares of the Company’s Common Stock
indicated in your Grant Notice at the exercise price indicated in your Grant
Notice.

 

1. Vesting. The Option will vest as provided in your Grant Notice. Vesting will
cease, in all events, on the termination of your Continuous Service after taking
into account any acceleration that occurs on your termination.

 

2. Number of Shares and Exercise Price. The number of shares of Common Stock
subject to the Option and the exercise price per share in your Grant Notice will
be adjusted for Capitalization Adjustments as provided in the Plan.

 

3. Exercise Restriction for Non-Exempt Employees. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your Option until you have completed at least
six (6) months of Continuous Service measured from the Date of Grant, even if
you have already been an employee for more than six (6) months. Consistent with
the provisions of the Worker Economic Opportunity Act, you may exercise the
Option as to any vested portion prior to such six (6) month anniversary in the
case of (i) your death or Disability or (ii) a Change in Control.

 

4. Exercise prior to Vesting (“Early Exercise”). If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates “Early Exercise Permitted”), you
may elect at any time that is both during the period of your Continuous Service
and during the term of your Option, to exercise all or part of your Option,
including the unvested portion of your Option; provided, however, that:

 

(a) if the exercise restriction for Non-Exempt Employees applies, this Option
may not be exercised until such restriction lapses;

 

(b) this Early Exercise feature will expire immediately on your termination of
Continuous Service, immediately prior to the effectiveness of the Company’s
initial public offering of the Common Stock and upon the closing of any Change
in Control;

 

(c) a partial exercise of your Option will be deemed to cover first vested
shares of Common Stock and then the earliest vesting installments of unvested
shares of Common Stock; and

 

(d) any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise will be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement that will result in the same vesting as if no early exercise
had occurred.

 

 

 

 

5. Method of Payment. You must pay the full amount of the exercise price for the
shares of Common Stock subject to the Option that you wish to exercise. If
permitted in your grant notice, you may pay the exercise price through one or
more of the following:

 

(a) Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T, as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds. This manner of payment is also known as a “broker-assisted
exercise,” “same day sale” or “sell to cover.”

 

(b) If the Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price. You must
submit an additional payment to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued.

 

(c) If permitted by the Board at the time of exercise, by delivery to the
Company (either by actual delivery or attestation) of already-owned shares of
Common Stock that are owned free and clear of any liens, claims, encumbrances or
security interests, and that are valued at Fair Market Value on the date of
exercise. “Delivery” for these purposes, in the sole discretion of the Company
at the time you exercise the Option (or any vested portion thereof), will
include delivery to the Company of your attestation of ownership of such shares
of Common Stock in a form approved by the Company. You may not exercise the
Option (or any exercisable portion thereof) by delivery to the Company of Common
Stock if doing so would violate the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock.

 

6. Whole Shares. You may exercise the Option (or any vested portion thereof)
only for whole shares of Common Stock.

 

7. Compliance with Laws. In no event may you exercise the Option (or any vested
portion thereof) unless the shares of Common Stock issuable on exercise are then
registered under the Securities Act or, if not registered, the Company has
determined that your exercise and the issuance of the shares would be exempt
from the registration requirements of the Securities Act and compliant with all
applicable laws, including the documentation requirements of Rule 701(e) of the
Securities Act. The exercise of the Option (or any vested portion thereof) also
must comply with all other applicable laws and regulations governing the Option.
You may not exercise the Option (or any vested portion thereof) if the Company
determines that such exercise would not be in material compliance with such laws
and regulations (including any restrictions on exercise required for compliance
with Treasury Regulations Section 1.40l(k)-1(d)(3), if applicable).

 

8. Term. You may not exercise the Option before the Date of Grant or after the
expiration of the term of the Option. The term of the Option expires, subject to
the provisions of the Plan, on the earliest of the following:

 

(a)immediately on the termination of your Continuous Service for Cause;

 

- 2 -

 

 

(b) three (3) months after the termination of your Continuous Service for any
reason other than for Cause, your Disability or your death (except as otherwise
provided in Section 9(d) below); provided, however, that if during any part of
such three (3) month period the Option is not exercisable solely because doing
so would violate the registration requirements under the Securities Act, the
Option will not expire until the earlier of the Expiration Date or until it has
been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service; provided further, that if (i) you are a
Non-Exempt Employee, (ii) your Continuous Service terminates within six (6)
months after the Date of Grant, and (iii) you have vested in a portion of the
Option at the time of your termination of Continuous Service, the Option will
not expire until the earlier of (A) the later of (1) the date that is seven (7)
months after the Date of Grant, and (2) the date that is three (3) months after
the termination of your Continuous Service, and (B) the Expiration Date;

 

(c) twelve (12) months after the termination of your Continuous Service due to
your Disability (except as otherwise provided in Section 9(d) below);

 

(d) twelve (12) months after your death if you die either during your Continuous
Service or within three (3) months after your Continuous Service terminates for
any reason other than Cause;

 

(e) the Expiration Date indicated in your Grant Notice; or

 

(f) the day before the tenth (10th) anniversary of the Date of Grant.

 

If the Option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the date
that is three (3) months before the date of the Option’s exercise, you must be
an employee of the Company or an Affiliate, except in the event of your death or
Disability. The Company has provided for extended exercisability of the Option
under certain circumstances for your benefit but cannot guarantee that the
Option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you exercise the Option more than three
(3) months after the date your employment with the Company or an Affiliate
terminates.

 

9. Exercise.

 

(a) You may exercise the vested portion of the Option during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company), or making
the required electronic election with the Company’s electronic platform (e.g.,
Equity Edge) or designated broker (e.g., E*Trade), and (ii) paying the exercise
price and any applicable withholding taxes to the Company’s stock plan
administrator, or to such other person as the Company may designate, together
with such additional documents as the Company may then require.

 

(b) By exercising the Option you agree that, as a condition to any exercise of
the Option, you must enter into an arrangement providing for the payment by you
to the Company of any tax withholding obligation of the Company arising by
reason of (i) the exercise of the Option, (ii) the lapse of any substantial risk
of forfeiture to which the shares of Common Stock are subject at the time of
exercise, or (iii) the disposition of shares of Common Stock acquired on such
exercise.

 

- 3 -

 

 

(c) If the Option is an Incentive Stock Option, by exercising the Option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued on
exercise of the Option that occurs within two (2) years after the Date of Grant
or within one (1) year after such shares of Common Stock are transferred on
exercise of the Option.

 

10. Transferability. Except as otherwise provided in this Section 10, the Option
is not transferable, except by will or by the laws of descent and distribution,
and is exercisable during your life only by you.

 

(a) Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, and only if doing so does not violate Code Section 409A,
the incentive stock option rules (if applicable) and applicable securities laws,
you may transfer the Option to a trust if you are considered to be the sole
beneficial owner (determined under Section 671 of the Code and applicable state
law) while the Option is held in the trust. You and the trustee must enter into
transfer and other agreements required by the Company.

 

(b) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and only if doing so does not violate Code
Section 409A, the incentive stock option rules (if applicable) and applicable
securities laws, and provided that you and the designated transferee enter into
transfer and other agreements required by the Company, you may transfer the
Option pursuant to the terms of a court approved domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulations Section 1.421-l(b)(2) that contains the
information required by the Company to effectuate the transfer. You are
encouraged to contact the Company’s Corporate Secretary regarding the proposed
terms of any division of the Option prior to finalizing the domestic relations
order or marital settlement agreement to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.
If the Option is an Incentive Stock Option, the Option may be deemed to be a
Nonstatutory Stock Option as a result of such transfer.

 

(c) Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise the Option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise the Option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

 

11. Right of First Refusal and Other Prohibition on Transfer. Before any shares
of Common Stock held by you or any transferee (either being sometimes referred
to herein as the “Holder”) may be sold or otherwise transferred (including
transfer by gift or operation of law), the Company must consent as set forth
below and the Company or its assignee(s) shall have a right of first refusal to
purchase such shares on the terms and conditions set forth in this Section 11
(the “Right of First Refusal”).

 

- 4 -

 



 

(a) Notice of Proposed Transfer. The Holder of the shares shall deliver to the
Company a written notice (the “Notice”) stating: (i) the Holder’s bona fide
intention to sell or otherwise transfer such shares; (ii) the name of each
proposed purchaser or other transferee (“Proposed Transferee”); (iii) the number
of shares to be transferred to each Proposed Transferee; (iv) the bona fide cash
price or other consideration for which the Holder proposes to transfer the
shares (the “Offered Price”), and (v) that the Holder shall offer to sell the
shares to the Company and/or its assignee(s) at the Offered Price.

 

(b) Exercise of Right of First Refusal. At any time within thirty (30) days
after receipt of the Notice, the Company and/or its assignee(s) may, by giving
written notice to the Holder, elect to purchase any or all of the shares
proposed to be transferred to any one or more of the Proposed Transferees, at
the purchase price determined in accordance with subsection (c) below.

 

(c) Purchase Price. The purchase price (“Purchase Price”) for the shares
purchased by the Company or its assignee(s) shall be the Offered Price. If the
Offered Price includes consideration other than cash, the cash equivalent value
of the non-cash consideration shall be determined by the Board of the Company in
good faith.

 

(d) Payment. Payment of the Purchase Price shall be made, at the option of the
Company or its assignee(s), in cash (by check), by cancellation of all or a
portion of any outstanding indebtedness of the Holder to the Company (or, in the
case of repurchase by an assignee, to the assignee), or by any combination
thereof.

 

(e) Holder’s Right to Transfer. If all of the shares proposed in the Notice to
be transferred to a given Proposed Transferee are not purchased by the Company
and/or its assignee(s) as provided in this Section, then the Holder may sell or
otherwise transfer such shares to that Proposed Transferee at the Offered Price
or at a higher price, provided that (i) such sale or other transfer is
consummated within one hundred and twenty (120) days after the date of the
Notice, (ii) any such sale or other transfer is effected in accordance with any
applicable securities laws and if requested by the Company, the Holder shall
have delivered an opinion of counsel acceptable to the Company to that effect
and (iii) the Proposed Transferee agrees in writing that the provisions of this
Section shall continue to apply to the shares in the hands of such Proposed
Transferee. If the shares described in the Notice are not transferred to the
Proposed Transferee within such 120-day period, a new Notice shall be given to
the Company, and the Company and/or its assignees shall again be offered the
Right of First Refusal before any Shares held by the Holder may be sold or
otherwise transferred.

 

(f) Exempt Transfers. Notwithstanding anything to the contrary in this Section
4, the following transfers of vested Shares shall be exempt from the Right of
First Refusal: (i) the transfer of any or all of the Shares on your death by
will or intestacy to the your “immediate family” (as defined below) but only if
each such transferee or other recipient agrees in a writing satisfactory to the
Company that the Right of First Refusal (and all other restrictions on transfer
set forth in this Agreement) shall continue to apply to the transferred Shares
in the hands of such transferee or other recipient; (ii) any transfer of Shares
made pursuant to a statutory merger or statutory consolidation of the Company
with or into another corporation or corporations (except that the Right of First
Refusal shall continue to apply thereafter to such Shares, in which case the
surviving corporation of such merger or consolidation shall succeed to the
rights or the Company unless the agreement of merger or consolidation expressly
otherwise provides); or (iii) any transfer of Shares pursuant to the winding up,
liquidation or dissolution of the Company. As used herein, the term “immediate
family” shall mean the your spouse, lineal descendant or antecedent, brother or
sister, adopted child or grandchild, or the spouse of any child, adopted child,
grandchild or adopted grandchild of yours.

 

- 5 -

 

 

(g) Termination of Right of First Refusal and Prohibition on Transfer. The Right
of First Refusal and the prohibition on transfer set forth above shall terminate
as to all shares issued upon exercise of your Option upon the earlier of (i)
first sale of Common Stock of the Company by the Company to the general public
pursuant to a registration statement filed with, and declared effective by, the
U.S. Securities and Exchange Commission under the Securities Act, or (ii) a
Change in Control in which the successor corporation has equity securities that
are publicly traded on the New York Stock Exchange or the Nasdaq Global Market
or any other exchange designated by the Board from time to time.

 

12. Option not a Service Contract. The Option is not an employment or service
contract, and nothing in the Option, the Grant Notice, this Option Agreement or
the Plan will be deemed to create in any way whatsoever any obligation on your
part to continue in the employ of the Company or an Affiliate, or of the Company
or an Affiliate to continue your employment. In addition, nothing in the Option,
the Grant Notice, this Option Agreement or the Plan will obligate the Company or
an Affiliate, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

 

13. Withholding Obligations.

 

(a) At the time you exercise the Option, in whole or in part, and at any time
thereafter as the Company requests, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
any Affiliate that arise in connection with the exercise of the Option.

 

(b) You may not exercise the Option unless the tax withholding obligations of
the Company and any Affiliate are satisfied. Accordingly, you may not be able to
exercise the Option when desired even though the Option is vested, and the
Company will have no obligation to issue a certificate for shares of Common
Stock unless such obligations are satisfied.

 

14. Tax Consequences.

 

(a) No Obligation to Minimize Taxes. You hereby agree that the Company does not
have a duty to design or administer the Plan or its other compensation programs
in a manner that minimizes your tax liabilities. You will not make any claim
against the Company, or any of its Officers, Directors, Employees or Affiliates
related to tax liabilities arising from the Option or your other compensation.
In particular, you acknowledge that the Option is exempt from Section 409A only
if the exercise price per share specified in the Grant Notice is at least equal
to the “fair market value” per share of the Common Stock on the Date of Grant
and there is no other impermissible deferral of compensation associated with the
Option. Because the Common Stock is not traded on an established securities
market, the Fair Market Value is determined by the Board, which may or may not
have been in consultation with an independent valuation firm retained by the
Company. You acknowledge that there is no guarantee that the Internal Revenue
Service will agree with the valuation as determined by the Board, and you shall
not make any claim against the Company, or any of its Officers, Directors,
Employees or Affiliates in the event that the Internal Revenue Service asserts
that the valuation determined by the Board is less than the “fair market value”
as subsequently determined by the Internal Revenue Service.

 

- 6 -

 

 

(b) Early Exercise – 83(b) Election. You also agree that if you are permitted to
exercise this Option prior to vesting, and in connection with that exercise, you
wish to file an “83(b) election”, it is entirely your responsibility to timely
file that election with the applicable taxing authority.

 

(c) Golden Parachute Taxes. You also agree that if the benefits provided for in
connection with this Option or otherwise payable to you by the Company or any
successor thereto (i) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (ii) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then your benefits will be either
(1) delivered in full or (2) delivered to such lesser extent as would result in
no portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by you on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some of
such benefits may be taxable under Section 4999 of the Code. On the reasonable
request of the Company, you agree to execute a waiver of your right to receive
that portion of any benefits provided hereunder or otherwise, in a manner that
satisfies the stockholder approval requirements under Section 280G(b)(5)(B) of
the Code, so that no payment or benefit provided hereunder or otherwise to you
will be a “parachute payment” under Section 280G(b) of the Code.

 

15. Notices. Any notices provided for in the Option, this Option Agreement, the
Grant Notice or the Plan will be given in writing and will be deemed effectively
given on receipt or, in the case of notices delivered by mail by the Company to
you, five (5) days after deposit in the U.S. mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and the Option by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting the Option, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

16. Governing Plan Document. The Option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of the Option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In
addition, the Option (and any compensation paid or shares issued under the
Option) is subject to recoupment in accordance with The Dodd-Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations thereunder,
any clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to resign for “good
reason” or for a “constructive termination” (or similar term) under any
agreement with the Company.

 

- 7 -

 

 

17. Effect on Other Employee Benefit Plans. The value of the Option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

 

18. Voting Rights. You will not have voting or any other rights as a stockholder
of the Company with respect to the shares to be issued pursuant to the Option
until such shares are issued to you. Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company. Nothing contained in
the Option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

 

19. Severability. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

 

20. Miscellaneous.

 

(a) The rights and obligations of the Company under the Option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

 

(b) You agree on request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of the Option.

 

* * *

 

This Option Agreement, together with any appendix attached hereto that addresses
local or foreign legal requirements, will be deemed to be signed by you on the
signing by you of the Grant Notice to which it is attached.

 

- 8 -

 

 

Attachment: Foreign Laws
(if applicable)

 

Nature of Grant. In accepting this Option, you acknowledge that:

 

1.The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Option Agreement.

 

2.The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past.

 

3.All decisions with respect to future option grants, if any, will be at the
sole discretion of the Company.

 

4.Your participation in the Plan does not create a right to further employment
with your employer or additional time in service with the Company or any of its
affiliates, and shall not interfere with the ability of your employer to
terminate your employment relationship (or the ability of the Company or its
affiliates to terminate any other service relationship) at any time with or
without cause. The Option will not be interpreted to form an employment contract
or relationship with the Company, your employer, or any subsidiary or affiliate
of the Company.

 

5.You are voluntarily participating in the Plan.

 

6.The Option is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or your employer, and
is outside the scope of your employment or service contract, if any. The Option
is not part of your normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or your employer.

 

7.The future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty. If the underlying shares of Common Stock do
not increase in value, the Option will have no value. If you purchase the shares
of Common Stock subject to this Option, the value of those shares of Common
Stock may increase or decrease.

 

8.In consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or shares of Common Stock purchased through exercise of
the Option resulting from termination of Optionee’s employment or other service
with the Company or the Employer (for any reason whatsoever) and Optionee
irrevocably releases the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Option Agreement,
Optionee shall be deemed irrevocably to have waived Optionee’s entitlement to
pursue such claim.

 

- 9 -

 

 

9.On the termination of your employment or service, your right to vest in the
Option will terminate effective as of the date that you are no longer actively
employed or otherwise providing service and will not be extended by any notice
period mandated under the local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law). Furthermore,
on the termination of employment or service, your right to exercise the Option,
if any, will be measured by the date of termination of your active employment or
service and will not be extended by any notice period mandated under local law.
The Company shall have the exclusive discretion to determine when you are no
longer actively employed or rendering services for purposes of this Option.

 

Data Privacy. In accepting this Option:

 

1.You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by and among, as applicable, you employer, the Company and its
subsidiaries and affiliates for the purpose of implementing, administering and
managing your participation in the Plan, as well as for the purpose of the
Company’s compliance with Section 953(b) of the Dodd-Frank Wall Street Reform
and Consumer Protection Act, which requires certain public companies to
calculate and disclose on an annual basis the ratio of the median of the annual
total compensation of all employees of an issuer as compared to the annual total
compensation of its chief executive officer (the “CEO Pay Ratio”).

 

2.You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan and complying with the CEO Pay Ratio (“Data”).

 

3.You understand that the recipients of the Data may be located in the United
States or elsewhere, and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the Company and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purpose of implementing,
administering and managing your participation in the Plan and for compliance
with the CEO Pay Ratio. You understand that Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan and
as is necessary for compliance with the CEO Pay Ratio. You understand that you
may, at any time, view the Data, request additional information about the
storage processing of the Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. You understand, however,
that refusing or withdrawing your consent may affect your ability to participate
in the Plan. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.

 

Language. If you have received this Agreement or any other document related to
the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.

 

Rules for Your Specific Country of Residence.

 

 

- 10 -



 

 